UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report:(Date of earliest event reported:August 10, 2009 LIFE SCIENCES RESEARCH, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MARYLAND (State or other jurisdiction of incorporation) 0-33505 52-2340150 (Commission File Number) (I.R.S. Employer Identification Number) Mettlers Road, East Millstone, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (732) 649-9961 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Life Sciences Research, Inc. (the “Company”) hereby reports that, on August 10, 2009, a complaint was filed in connection with apurported class action lawsuit, Oakland v. Life Sciences Research,
